Title: To Benjamin Franklin from [Johann David Michaelis?], [1772?]: résumé
From: Michaelis, Johann David
To: Franklin, Benjamin


<1772? In Latin with no date, salutation, or signature. Has decided, because of Franklin’s “most noble occupations” and involvement in public affairs, to consult him as little as possible. Wishes first to thank him for favoring the Society by taking with him twelve copies of its revived work; has arranged to have the volumes bound and sent to Hamburg at the Society’s expense (in excess of twelve thalers) in the hope that through them more buyers will be attracted; although the Society is not interested in making a profit, neither does it wish to lose money. Asks Franklin to select, perhaps with the advice of the illustrious Watson, the names of outstanding people who have recently died, particularly physicians, professors, and members of the Royal Society, and to have their biographies compiled and sent to ornament future volumes of the transactions. Encloses a few small literary gifts, to refresh Franklin’s memory of the Göttingen circle. May God return him unscathed to his fatherland. “Embrace in your friendship and favor those who love you and wish you well.”>
